Title: Unidentified Author’s Short Biography of Meriwether Lewis, [before 18 August 1813]
From: Anonymous,Lewis, Meriwether
To: 


            before 18 Aug. 1813
            M Lewis, born August 18, of  74 in Albemarle. he at first went to common day schools, learning to read, to write & Arithmetic with ordinary facility,
			 he was early remarkable for intrepidity, liberality & hardihood, at eight years of age
			 going alone with his dogs at midnight in the depth of winter, hunting wading creeks where the banks
			 were covered with ice & snow. he might be tracked through the snow to his traps by the blood which trickled from his bare feet. at eleven years old he was taken from his mother and remained
			 untill thirteen with his gaurdian, when he was put to Latin schools kept by Dr Everett
			 Parson Maury  & finally to Parson Wardell. From eighteen to twenty he remained on his farm an affectionate son and an assiduous and active attentive farmer, observing with minute attention all plants and insects which he met with.
			 In his twentieth year he joined a volunteer corps as a private under T. Walker against the insurgents. during the same year he was appointed Lieutenant in the US
			 army. in his twenty third year he was promoted to a captaincy and returned to  Albemarle to recruit, he again joined the army and acted as paymaster untill
			 he was made private secretary to the President
          